                  Case 2:19-cv-12650-GGG-MBN Document 9 Filed 10/22/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                    Eastern District
                                                 __________  DistrictofofLouisiana
                                                                          __________

                      Khadijeh Khatib                             )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                         Civil Action No. 19-12650 T(5)
                                                                  )
Jefferson Parish Public School System, et al                      )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jefferson Parish Public School System
                                       Jefferson Parish Public School System
                                       through Superintendent
                                       through Superintendent Cade Brumley
                                       Cade  Brumley
                                       501 Manhattan Blvd Harvey, Louisiana
                                       501 Manhattan Blvd
                                       70058
                                       Harvey, Louisiana 70058



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Sharry I. Sandler
                                      James E. Shields, Sr.
                                     SANDLER     MICHAUD,
                                      30 New England Court   LLC
                                      Gretna,
                                     1050  S.Louisiana
                                              Jefferson70053
                                                         Davis Pkwy, Suite 219
                                     New Orleans, Louisiana 70125


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:             03/20/2018
                                                                                       Signature of Clerk or Deputy Clerk

                Oct 22 2019
                   Case 2:19-cv-12650-GGG-MBN Document 9 Filed 10/22/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:17-cv-09663
                  19-12650

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
